Case 2:17-cr-00661-DMG Document 1035 Filed 04/22/21 Page 1 of 2 Page ID #:19726




                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                         APR 22 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
 UNITED STATES OF AMERICA,                       No. 21-50023

                  Plaintiff-Appellee,            D.C. No. 2:17-cr-00661-DMG-3
                                                 Central District of California,
   v.                                            Los Angeles

 SURGERY CENTER MANAGEMENT,                      ORDER
 LLC,

                  Defendant-Appellant.

 Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

        Appellee’s motion (Docket Entry No. 6) to unseal its provisionally sealed

 statement of related cases is granted. The Clerk will file Docket Entry No. 6 on the

 public docket.

        Appellee’s motion to dismiss this case for lack of jurisdiction (Docket Entry

 No. 3) is granted. See Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100, 109-10

 (2009) (because post-judgment appeals suffice to remedy the improper disclosure

 of privileged material, collateral order doctrine does not extend to disclosure orders

 adverse to attorney-client privilege); see also United States v. Gonzalez, 669 F.3d

 974, 978 (9th Cir. 2012) (joint defense privilege is an extension of attorney-client

 privilege). Moreover, the jurisdictional rule set forth in Perlman v. United States,

 247 U.S. 7 (1918), does not confer jurisdiction over this appeal because a
Case 2:17-cr-00661-DMG Document 1035 Filed 04/22/21 Page 2 of 2 Page ID #:19727




 disinterested third party is not involved. See United States v. Krane, 625 F.3d 568,

 572-73 (9th Cir. 2010). Finally, construing the appeal as a petition for a writ of

 mandamus, the petition is denied because appellant has not shown that it is entitled

 to the extraordinary remedy of mandamus relief. See Bauman v. United States

 Dist. Ct., 557 F.2d 650, 654-55 (9th Cir. 1977).

       DISMISSED.




                                           2                                    21-50023
